Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	In response to a restriction requirement mailed on 11/05/2021, the Applicant amended the independent claims 1 and 14, canceled claim 6, and amended claim 20 on 12/28/2021.
	Then, the Applicant elected Species I encompassing claims 1-13 and 16-20 with traverse on 12/28/2021. The traversal is on the ground that an amended feature1 of "a first cross section of each of the first channels in a direction perpendicular to the extension direction of the first channels is one of a trapezoid, a triangle, and a semicircle, and a second cross section of each of the second channels in a direction perpendicular to the extension direction of the second channels is one of a trapezoid, a triangle, and a semicircle" of each of the claims 1 and 14 is a special technical feature that is not taught by Maeda. This is not found persuasive because Maeda teaches another embodiment in which each of the projections 19 has "a triangular or semicircular cross-section." (para [0062]). Thus, the amended feature is well known in the semiconductor art as still evidenced by Maeda. 
The requirement is still deemed proper and is therefore made FINAL. Therefore, Species II encompassing claims 14 and 15 have been withdrawn.  Nevertheless, please consider amending the withdrawn independent claim 14 to correspond to the elected 
	Currently, elected claims 1-5, 7-13 and 16-20 are examined below. 

Information Disclosure Statement (IDS)
	Information disclosure statements submitted on 05/19/2020 ("05-19-20 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 05-19-20 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  PACKAGING COVER PLATE AND MANUFACTURING METHOD THEREOF, DISPLAY PANEL, AND DISPLAY DEVICE EACH HAVING PACKAGING SHEET WITH SHAPED PLURALITY OF CHANNELS


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 16, 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 16, claim 16 fails to further limit the subject matter of the claim 6 which has been canceled. 
Claims 17 and 18 are rejected, because they depend from the rejected claim 16. 

A. Prior-art rejections based on Maeda
Claim Rejections - 35 USC § 1022
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the previously-cited Maeda (Pub. No. US 2005/0023965 A1 to Maeda cited by the Applicant in the 05-19-20 IDS.)
Projections 19 and conformal protective film 16 have been redrawn as taught by Maeda's alternate embodiment disclosed in paragraphs [0062] and [0064] of Maeda to support the rejections below: 

[AltContent: textbox (second 
channel CH2)]
[AltContent: arrow]
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (protective 
film 16)]
[AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow]	
[AltContent: arrow][AltContent: connector]
[AltContent: textbox (second 
electrode 15)][AltContent: textbox (projection 19)]
[AltContent: textbox (first 
channel CH1)]


Figure of embodiment having each projection 19 with a triangular cross-section

Regarding independent claim 1, Maeda teaches a packaging cover plate (see non-limiting embodiment as described in para [0062] and [0064] as applied to Fig. 4; Such non-limiting embodiment having each projection 19 with a triangular cross-section is shown and annotated in a figure above. see also Fig. 2B showing a rectangular second electrode 15 onto which the protective film 16 is conformally formed. Extension direction runs along the longer length of the projection 19.), comprising:
a packaging sheet 16 (para [0027] - "a protective film 16") comprising a first surface (surface exposed to the ambient) and a second surface opposite (surface interfacing the underlying projections 19.) to each other, wherein the first surface of the packaging sheet 16 is provided with at least one first channel CH1 (see Figure of embodiment having each projection 19 with a triangular cross-section.), the second CH2, and an extension direction (in and out of Fig. 4) of the at least one first channel CH1 is parallel to an extension direction of the at least one second channel CH2 (see Figure of embodiment having each projection 19 with a triangular cross-section); 
wherein an orthographic projection of the at least one first channel CH1 on the packaging sheet 16 and an orthographic projection of the at least one second channel CH2 on the packaging sheet 16 are arranged alternately (Fig. 4 shows the protective film 16 having teeth-like structure.), and a sum of a depth of the at least one first channel CH1 and a depth of the at least one second channel CH2 is not less than a thickness of the packaging sheet 16 (see Fig. 4), a first cross section of each CH1 of the first channels in a direction perpendicular to the extension direction of the first channels is a triangle, and a second cross section of each CH2 of the second channels in a direction perpendicular to the extension direction of the second channels is a trapezoid (see Figure of embodiment having each projection 19 with a triangular cross-section above). 
Regarding claim 2, Maeda teaches the depth of each of the at least one first channel CH1 is not less than half of the thickness of the packaging sheet 16; and
the depth of each of the at least one second channel CH2 is not less than half of the thickness of the packaging sheet 16. 
Regarding claim 3, Maeda teaches the depth of each of the at least one first channel CH1 is equal to the depth of each of the at least one second channel CH2. 
Regarding claim 8, Maeda teaches the packaging sheet 16 is rectangular (from plan view; see Fig. 2B showing the second electrode 15 onto which the protective film 
the extension direction of the at least one first channel CH1 is parallel to a width direction of the packaging sheet 16, and the extension direction of the at least one second channel CH2 is parallel to the width direction of the packaging sheet 16.  

B. Prior-art rejections based on Maeda

Claim Rejections - 35 USC § 102
Claims 1-3, 7, 9-11, 13, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2016/0372711 A1 to Song et al. ("Song").
Fig. 2 of Song has been annotated to support the rejections below:



[AltContent: textbox (CH1)]
[AltContent: textbox (CH2)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    340
    704
    media_image1.png
    Greyscale



Regarding independent claim 1, Song teaches a packaging cover plate (see Fig. 2 as annotated above), comprising:
a packaging sheet 3 (para [0036] - "In the organic light-emitting device, the material of the reflection layer 3 is silver, cover, aluminum, magnesium, or metal alloy.") comprising a first surface (surface interfacing the overlying second portion 31.) and a second surface opposite (surface interfacing the underlying first portion 32) to each other, wherein the first surface of the packaging sheet 3 is provided with at least one first channel CH1 (see Fig. 2 as annotated above), the second surface of the packaging sheet 3 is provided with at least one second channel CH2, and an extension direction (in and out of Fig. 2) of the at least one first channel CH1 is parallel to an extension direction of the at least one second channel CH2 (see Fig. 2 as annotated above); 
wherein an orthographic projection of the at least one first channel CH1 on the packaging sheet 3 and an orthographic projection of the at least one second channel CH2 on the packaging sheet 3 are arranged alternately (see Fig. 2), and a sum of a depth of the at least one first channel CH1 and a depth of the at least one second channel CH2 is not less than a thickness of the packaging sheet 3 (see Fig. 2), a first cross section of each CH1 of the first channels in a direction perpendicular to the extension direction of the first channels is a triangle (Fig. 2 shows a triangular cross-section.), and a second cross section of each CH2 of the second channels in a direction perpendicular to the extension direction of the second channels is a triangle (see Fig. 2).
Regarding claim 2, Song teaches the depth of each of the at least one first channel CH1 is not less than half of the thickness of the packaging sheet 3; and
CH2 is not less than half of the thickness of the packaging sheet 3. 
Regarding claim 3, Song teaches the depth of each of the at least one first channel CH1 is equal to the depth of each of the at least one second channel CH2. 
Regarding claim 7, Song teaches the packaging cover plate further comprising at least one of an injection molding layer 31 or an adhesive layer 32;
the injection molding layer 31 is arranged on the first surface; and
the adhesive layer 32 is arranged on the second surface, and each of the at least one second channel CH2 is filled with an adhesive 32. 
Regarding claim 9, Song teaches the packaging sheet is made of metal or an alloy (para [0036] - "In the organic light-emitting device, the material of the reflection layer 3 is silver, cover, aluminum, magnesium, or metal alloy.").
Regarding independent claim 10, Song teaches a display panel, comprising:
a display substrate and the packaging cover plate according to claim 1 (see rejection of claim 1);
wherein the display substrate comprises a base substrate 2 (para [0026] - "As illustrated in FIG. 2, the organic light-emitting device includes a substrate 2."), a thin film transistor (TFT) 108 (not shown in Fig. 2, but is implicitly present underneath the organic functional layer 1 as described and shown in Fig. 1). and a light-emitting device 1 (para [0026] - "...a light transmissible anode, and organic functional layer 1 for emitting lights and a light transmissible cathode being formed on the substrate 2."; para [0027] - "Upon the organic light-emitting device starts to operate, the lights are irradiated on the reflection layer 3 through the organic function layer 1.") sequentially arranged on the 
Regarding claim 11, Song teaches the given direction that is perpendicular to the extension direction of the first channels CH1s.
A limitation of "a setting range of the at least one first channel and the at least one second channel in a given direction is positively correlated with a thermal expansion coefficient of the base substrate" does not structurally distinguish the claimed display panel over that of Song, because it is directed to an intended operation or characteristic of the display panel. Thermal expansion is an inherent property of the base substrate, so act of said setting range is inherently positively correlated with said thermal expansion.
Regarding claim 13, Song teaches a display device (para [0040] - "The display device may include an OLED panel, a mobile phone..."), comprising,
the display panel according to claim 10 (see rejection of claim 10). 
Regarding claim 16, Song teaches the packaging cover plate that further comprises at least one of an injection molding layer 31 or an adhesive layer 32;
the injection molding layer 31 is arranged on the first surface; and
the adhesive layer 32 is arranged on the second surface, and each of the at least one second channel CH2 is filled with an adhesive 32. 
Regarding claim 20, Song teaches the orthographic projection of the at least one first channel CH1 on the packaging sheet 3 and the orthographic projection of the at least one second channel CH2 on the packaging sheet 3 are partly overlapped with each other, and the depth of each of the at least one first channel CH1 is equal to the CH2 (para [0033]; see Fig. 2 as annotated above.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song and further in view of Pub. No. US 2015/0380671 A1 to Shu et al. ("Shu").
Regarding claims 12 and 19, Song does not disclose that the base substrate 2 is a transparent base substrate.
However, Shu teaches an OLED display in which a base substrate 1 "can be made from a common transparent material such as glass, quartz, and so on..." (para [0066]).
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).” (quoting Section 2143.02 of the MPEP).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 4 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 4 and intervening claim 3 or (ii) claim 4 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claim 3.
Claim 5 is objected to, but would be allowable, because it depends from the objected to, but allowable claim 4. 
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2019/0384091 A1 to Li
Pub. No. US 2018/0190724 A1 to Kang
Pub. No. US 2014/0001450 A1 to Shinotsuka et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 AM to 7 P.M.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
11 January 2022	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The amended feature recites the limitations of cancelled claim 6. 
        2 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.